Citation Nr: 0608788	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  02-17 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim seeking service connection 
for a low back disability.  

2.  Entitlement to service connection for a low back 
disability based upon the reopened claim.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant served on active naval service for 42 days in 
October and November 1961, after which he was discharged 
under honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied reopening of the claim.  
Subsequently, in a January 2002 rating action, the RO 
reopened the claim without explanation, but then denied the 
reopened claim on the merits.  The Board has a legal duty to 
consider the new and material evidence issue regardless of 
the RO's actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd at 83 Fed.3d 1380 (Fed. Cir. 1996).  Moreover, if the 
Board finds that new and material evidence has not been 
presented, that is where the analysis must end.  Butler v. 
Brown, 9 Vet. App. 167 (1996).  Thus, the Board must first 
review the RO determination that new and material evidence 
has been submitted to reopen the previously denied claim.  

The issue of entitlement to service connection for a low back 
disability based upon the reopened claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

FINDINGS OF FACT

1.  Entitlement to service connection for a low back 
disability was previously denied by the Board in a final 
appellate decision dated in September 1998.  

2.  The present attempt to reopen that claim was filed in 
October 2000.  

3. New evidence received since September 1998 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim seeking service connection for a low 
back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board found the evidence and 
information currently of record to be sufficient to 
substantiate the appellant's claim to reopen.  Accordingly, 
no additional development with respect to this matter is 
required to comply with the Veterans Claims Assistance Act of 
2000 , Pub. L. No. 106-475, 114 Stat. 2096 (2000) or the 
implementing regulations.  

Entitlement to service connection for a low back disability 
was previously denied by the Board in a final appellate 
decision dated in September 1998.  The Board found at that 
time that the presumption of soundness was applicable since a 
low back disability was not noted when the appellant was 
examined for entry into military service in October 1961; 
that he incurred an acute and transitory minor bruise to the 
low back during service in October 1961; that he was treated 
at a private hospital in July 1971 for a ruptured 
intervertebral disc following an on-the-job injury to his 
back in June 1971; and that the record at that time reflected 
no medical evidence that his current chronic low back 
disability began during his active naval service or was in 
any way related to the incident that occurred during service.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

As pertinent to the current case, new and material evidence 
is defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

Recently, 38 C.F.R. § 3.156(a) has been amended to redefine 
new and material evidence so as to include the additional 
requirement that new and material evidence must raise a 
reasonable possibility of substantiating the claim.  This is 
not a liberalizing amendment; but, in any event, it applies 
only to claims to reopen received on and after August 29, 
2001.  Since the appellant's present claim to reopen was 
received in October 2000, this new amendment does not apply 
to this case.  

New evidence received since September 1998 includes several 
lay statements by the appellant's friends and relatives in 
which it is asserted that he had no back problems before 
service and has continuously complained of back problems 
since returning home from his active service in 1961 or 
shortly thereafter.  Also received are copies 


of private and VA medical records documenting treatments for 
a low back disability from 1976 onwards, and extensive 
material received from the Social Security Administration.  
This new evidence certainly contributes to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's claimed low back disability and, therefore, must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board has concluded that new and material 
evidence has been received to reopen the claim.  To this 
extent, the appeal will be granted.  


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim seeking service 
connection for a low back disability is granted.  


REMAND

As part of its duty to assist the appellant in the 
development of evidence to support his claim, the RO 
scheduled him for an official VA examination in August 2005 
for which he failed to appear.  The purpose of this medical 
examination was to establish the identity of the appellant's 
current low back problems and their etiology.  In November 
2005, the appellant submitted a written statement in which he 
asserted that he never knew of the August 2005 examination 
and requesting that that examination rescheduled; he also 
gave (for the first time) a new address at this time.  
Unfortunately, the appellant's new address on this form is 
illegible, but he also gave his current phone number.  In 
order to accord the appellant every administrative 
consideration, another attempt will be made to schedule him 
for an official VA examination.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should first call 
the appellant at the phone number listed 
on his November 2005 written statement 
and determine his current mailing 
address; next, the AMC or the RO should 
issue a letter to the appellant providing 
him with the notice required under 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) pertaining to the current 
reopened claim, to include notice that 
the appellant should submit any pertinent 
evidence in his possession, especially 
evidence pertaining to job-related back 
injuries sustained while working for 
Griffin Grocery Company in 1967 and June 
1971.  If appropriate, this notice should 
also include an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the reopened claim on 
appeal, as outlined in 
Dingess/Hartmann v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for an official VA 
medical examination by a 


physician with appropriate expertise in 
order to determine the identity and 
etiology of all current low back 
disabilities.  The examiner is 
specifically requested to provide a 
medical opinion, based upon the findings 
on this examination and a review of the 
historical medical evidence contained in 
the claims file, as to whether any 
current low back disability was incurred 
during the appellant's very short period 
of active duty service or is 
etiologically related to any incident in 
service, including the complaints of low 
back pain noted in service with no 
objective findings other than a bruise.  
The rationale for all opinions expressed 
should also be provided.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current reopened claim 
on a de novo basis, including a proper 
application and discussion of the 
statutory presumption of soundness.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


